     Case 4:20-cv-00398-MW-MAF Document 1-1 Filed 08/07/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


HARI OM HARI, INC. DBA LA CASA §
INN & SUITES,                  §
                               §
          Plaintiff,           §
                               § CIVIL NO. 4:20-CV-000398
     v.                        §
                               §
MT. HAWLEY INSURANCE           §
COMPANY                        §

             Defendant.


                     INDEX OF STATE COURT DOCUMENTS


            Date Filed
   No.      or Entered Document

    A       N/A           Index of State Court Documents
     B      8/7/20        State Court Case Docket
    C       N/A           All papers filed or served in the State Court Case
    D       5/17/19       AAA Claim Consultants, Inc.’s May 17, 2019 Damages
                          Estimate
     E      N/A           List of all counsel of record and contact information




INDEX OF STATE COURT DOCUMENTS                                                    Page 1

                                                                    A
